DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to the filing of 4/28/2021. Claims 1-3 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the limitation “an image file having die-creases to a UV inkjet printer” in line 3 is indefinite because it is not clear how an image file is capable of having die-creases. An image file is digital while die-creases are a physical structure. How can something digital comprise something physical? In order to further prosecution, the limitation has been interpreted to recite “an image file comprising an image of die-creases to a UV inkjet printer.” Claims 2 and 3 are rejected based on their dependency from claim 1.
	Regarding claim 1, the limitation “to print the image file on the template, thereby forming the image file having die-creases on the template” in lines 5-6 is indefinite because it is not clear how a digital image file can be printed on the template. In order to further prosecution, the limitation has been interpreted to recite “to print the image on the template, thereby forming the image of die-creases on the template.”
	Regarding claim 1, the limitation “assembling the template with the image file having die-creases” in line 7 is indefinite for the same reasons set forth above. In order to further prosecution, the limitation has been interpreted to recite “assembling the template with the image of die-creases.” Note all instances of the limitation “image file” in claims 2 and 3 have similarly been interpreted to be simply “image.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pelag (WO 2013/060375 A1).
	Regarding claim 1, Pelag discloses a method of template manufacturing for a paper die-creasing and folding application, comprising the steps of: step (a) outputting an image file comprising an image of die-creases to a UV inkjet printer (para. 0045, lines 4-6, the printer must necessarily receive an image to print); step (b) disposing a template in the UV inkjet printer to allow the UV inkjet printer to print the image on the template, thereby forming the image of die-creases on the template (para. 0045, lines 1-10); step (c): assembling the template with the image of die-creases therein onto a roller of a die-creasing machine to carry out a die-creasing process for paper materials (para. 0045, lines 10-17).

	Regarding claim 2, Pelag further discloses: the die-creases of the image file in the step (a) is formed via an ink bleeding on a basis of a required depth of the die-creases, or a property or a thickness of the paper materials to be processed, and wherein the UV inkjet printer in the step (b) adjusts a number of times for discharging inks based on the depth of the die-creases, so as to allow the die-creases to protrude from the template, and make the template a male mold (see Note). Note that Pelag discloses in para. 0045, lines 4-9, that the reliefs are formed using printer that deposits layers. In order to form the reliefs using a UV inkjet printer, Pelag must necessarily carry out the steps recited in claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pelag (WO 2013/060375 A1) in view of Bugnone (GB 1599080 A).
	Regarding claim 3, Pelag discloses essentially all of the elements of the claimed invention in claim 1.
	However, Pelag does not disclose forming a female mold.
	Regarding claim 1, Bugnone discloses a method of template manufacturing for a female mold, comprising the steps of: forming an image of die-creases on a template (24 – Fig. 2 and pg. 3, lines 87-95); and forming a recession on the template based on the position of die-creases and make the template a female mold (pg. 3, lines 87-95) in order to reduce wear on the reliefs of a corresponding die in the case of heavy and repetitive production (pg. 3, lines 87-88).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention to have modified the method of Pelag such that it includes the step of forming a female mold opposite the male die as suggested by Bugnone in order to reduce wear on the images of die-creases in the case of heavy and repetitive production. Note that since Pelag uses a UV inkjet printer to form images on a template, in order to form a female die, Pelag must necessarily perform the steps recited in claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
9/27/2022